Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Drawings
The drawings are objected to because the shaded and pixilated nature of the figures render details difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 refers to a limitation by the pronoun “its.” This renders the claim indefinite, as it can be unclear which limitation is being referred to. For clarity, every recitation of a limitation should use the positively recited name of the component. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 9, 11 – 13, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dyson (10,336,356). In regard to claims 1 and 11, Dyson discloses a conduit rack transport and installation cart comprising base frame elements oriented into a horizontal rectangle having four corners (Fig. 2A, item 36), vertical stacking elements extending vertically upwardly from the four corners (Fig. 2A, item 30), wherein a lower end of each vertical stacking element includes a female receiver element sized to accept insertion of an upper end of each vertical stacking element (Figs. 2A and 2B, item 48), and a plurality of raised conduit supports extending across a width of the cart in a lateral direction (Figs. 2A and 2B, item 56).
	In regard to claims 2 and 11, Dyson discloses fork pockets extending from a lower side of the base frame elements (Fig. 2A, item 60).
	In regard to claims 3 and 12, Dyson discloses removable casters engaging the female receiver elements (Fig. 1, item 14).
	In regard to claims 4 and 13, Dyson discloses a series of conduit rack transport and installation carts stacked one upon another (Fig. 1).
	In regard to claims 9 and 18, Dyson discloses items supported by the raised conduit supports (While Dyson does not specifically state that the rack can be used to support conduit, this is considered a recitation of intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Dyson (10,336,356) as applied to claims 1 – 3, 9, 11 – 13, and 18 above, and further in view of Harpole (2008/0237168). Dyson does not disclose the use of a spacer between carts. In regard to claims 5 and 14, Harpole discloses spacer elements oriented between adjacent carts (Figs. 20A – 20C, item 804).
	In regard to claims 6 and 15, Harpole discloses wherein the spacer element includes a spacer female receiver element and a top portion (Figs. 20A – 20C, unnumbered top and bottom portion of item 804), wherein the top portion engages a vertical stacking element female receiver element (Fig. 24), and wherein the spacer female receiver element engages the upper end of the vertical stacking element (Figs. 20B and 20C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer elements of Harpole, with the rack transport cart of Dyson, in order to change heights between stacked carts. This allows items of various different sizes to be carried by the rack transport cart.
	Dyson in view of Harpole does not disclose a taller rack transport. In regard to claims 7 – 8 and 16 – 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a taller rack transport, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA).

Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Dyson (10,336,356) discloses a cart similar to the instant invention; however Dyson, either alone or in combination, neither discloses nor suggests a cart comprising trapeze hangers connected to conduit, and securing each element of conduit to adjacent elements of conduit. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schecter et al. (2,791,325) disclose a television tube package;
Giardini (3,857,494) disclose a modular rack assembly;
Lamson et al. (4,673,092) disclose a multi-level rack assembly;
Bell (4,773,547) disclose a stackable and nestable storage rack;
Armstead (4,901,650) discloses an industrial pallet;
Woerner (6,669,213) discloses an industrial transportation and storage cart;
Naka et al. (9,492,009) disclose a collapsible and stackable parts rack;
Holloway et al. (9,932,058) disclose a scaffolding transport cart;
Callahan (10,214,904) discloses trusses and similar structures;
Poudrier (11,097,759) discloses a versatile article support device;
Kroening et al. (2015/0028616) disclose an industrial cart;
Bouma (2017/0197647) discloses a shelf for a rolling container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618